Case 5:21-cv-00846-EGS Document 1 Filed 02/24/21 Page 1 of 14




R.B. and E.B., parents and                   Bethlehem Area School District
natural guardians of P.B., a minor
                 Philadelphia                                   Northampton




     42 U.S.C. Section 1983
     Civil Rights - Personal Injury
                             Case 5:21-cv-00846-EGS
                                                UNITED Document   1 Filed
                                                       STATES DISTRICT    02/24/21 Page 2 of 14
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                          1628 JFK Blvd., Ste. 400, Philadelphia, Pa 19103
Address of Plaintiff: ______________________________________________________________________________________________
                                           1516 Sycamore Street, Bethlehem, Pa 18017
Address of Defendant: ____________________________________________________________________________________________
                                                              Farmersville Elementary School Bus
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                    No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      02/24/2021
DATE: __________________________________                     __________________________________________                                     60191
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                            5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________

✔      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

      Michael D. Shaffer, Esquire counsel of record or pro se plaintiff, do hereby certify:
I, ____________________________________________,

     
     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


      02/24/2021
DATE: __________________________________                     __________________________________________                                     60191
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
     Case 5:21-cv-00846-EGS Document 1 Filed 02/24/21 Page 3 of 14




     R.B. and E.B., parents and
     natural guardians of P.B., a minor


    Bethlehem Area School District




                                                 Plaintiffs

215-751-0100              215-751-0723            mshaffer@shaffergaier.com
Case 5:21-cv-00846-EGS Document 1 Filed 02/24/21 Page 4 of 14
                      Case 5:21-cv-00846-EGS Document 1 Filed 02/24/21 Page 5 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                     Eastern District
                                                    __________        of Pennsylvania
                                                                District  of __________

               R.B. and E.B., parents and                               )
            natural guardians of P.B., a minor                          )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No.
                                                                        )
              Bethlehem Area School District                            )
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Bethlehem Area School District
                                           1516 Sycamore Street
                                           Bethlehem, Pa 18017




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael D. Shaffer, Esquire
                                           Shaffer & Gaier, LLC
                                           1628 JFK Blvd., Ste. 400
                                           Philadelphia, Pa 19103



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   CLERK OF COURT


Date:
                                                                                             Signature of Clerk or Deputy Clerk
                       Case 5:21-cv-00846-EGS Document 1 Filed 02/24/21 Page 6 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
         Case 5:21-cv-00846-EGS Document 1 Filed 02/24/21 Page 7 of 14




SHAFFER & GAIER, LLC
BY: Michael D. Shaffer, Esquire
       Michael H. Gaier, Esquire
Identification No. 60191/50210
8 Penn Center
1628 JFK Boulevard - Suite 400
Philadelphia, PA 19103
(215)751-0100                                       Attorneys for Plaintiffs

                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                                                   j
R.B. and E.B., parents and natural           :
guardians of P.B., a minor                   :      CIVIL ACTION
c/o SHAFFER & GAIER, LLC                     :
1628 JFK Blvd., Ste. 400                     :
Philadelphia, Pa 19103,                      :
              Plaintiffs,                    :
                                             :
       vs.                                   :
                                             :      NO.
Bethlehem Area School District               :
1516 Sycamore Street                         :
Bethlehem, Pa 18017                          :
             Defendant                       :

                                         COMPLAINT


       Plaintiffs, R.B. and E.B., parents and natural guardians of P.B., a minor, by and through

their attorneys, Michael D. Shaffer, Esquire and Michael H. Gaier, Esquire, of Shaffer & Gaier,

LLC, alleges as follows:

                                           PARTIES

   1. Plaintiffs, R.B. and E.B., are parents and natural guardians, and are adult citizens and

residents of the Commonwealth of Pennsylvania, who can be contacted through their counsel,

Michael D. Shaffer, Esquire and Michael H. Gaier, Esquire, at 1628 JFK Blvd., Ste. 400,

Philadelphia, Pa 19103.
          Case 5:21-cv-00846-EGS Document 1 Filed 02/24/21 Page 8 of 14




   2. P.B. is a minor of the Commonwealth of Pennsylvania, who can be contacted through

her counsel, Michael D. Shaffer, Esquire and Michael H. Gaier, Esquire, at 1628 JFK Blvd., Ste.

400, Philadelphia, Pa 19103.

   3. Defendant, Bethlehem Area School District, is a municipal corporation or other public

entity organized and existing under and by the virtue of the laws of the Commonwealth of

Pennsylvania with a principal place of business at 1516 Sycamore Street, Bethlehem, Pa 18017.

   4. At all times material hereto, the Defendant adopted and enforced rules and regulations

for the management of school affairs and the conduct and deportment of employees and students.

   5. At all times material hereto, the Defendant acted by and through their agents, servants,

workmen and/or employees.

                                 JURISDICTION AND VENUE

   6. The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §1331, as

Plaintiffs’ claims arise under the Fourteenth Amendment to the United States Constitution and

42 U.S.C. §1983.

   7. Venue is proper in this District pursuant to 28 U.S.C. §1391 (b)(1) because Defendants

reside and/or transact business in this District.

   8. Venue is proper in this District pursuant to 28 U.S.C. §1391 (b)(2) because the events or

omissions giving rise to the claim occurred in this District.

                                       MATERIAL FACTS

   9. P.B. was born on June 12, 2014 and is 6 years old.

   10. At all times relevant hereto, P.B. was a Kindergarten student at Farmersville Elementary

School located at 7036 Will Penn Highway, Easton Pa 18045.

   11. As part of his transportation to the school, P.B. was transported via a school bus
            Case 5:21-cv-00846-EGS Document 1 Filed 02/24/21 Page 9 of 14




operated and controlled by Defendant. This particular bus also transported other children of

different ages to the school.

   12. In September 2019, an older student by the name of Giovanna (“Gio”) began bullying

P.B.

   13. P.B. told his father, R.B., about the bullying, at which time R.B. notified the school staff,

including the bus driver, the school’s counselor, Ms. Davis, and the teacher, Ms. Jackson of the

bullying.

   14. Beginning on or about October 31, 2019 until about December 23, 2019, P.B. was subject

to numerous instances of sexual abuse at the hands of Gio, while on the school bus.

   15. More specifically, Gio pulled down P.B.’s pants and licked, sucked and kissed P.B.’s

penis, licked his “butt hole,” sucked and kissed his “butt cheek” and kissed P.B. on the lips.

    16. Additionally, Gio pulled down P.B.’s pants and inserted his fingers into P.B.’s “butt

hole,” stating he was “digging for poo.”

    17. In other instances, Gio would pull down his pants and P.B.’s pants and Gio would insert

his penis into P.B.’s ear.

    18. Although the Defendant was explicitly on notice of the violent tendencies of Gio upon

P.B. and other students, Defendant did nothing to protect the safety of students such as P.B

affirmatively and constructively placing P.B. in a dangerous situation.

    19. After being exposed to this violent, physical and sexual torture by GIO, P.B. finally

confessed to his parents what was happening in late December 2019.

    20. On December 30, 2019, R.B. and P.B. were interviewed by an investigator with the

Bethlehem Township Police Department and a report was made.

    21. On January 16, 2020, Gio and his mother were interviewed by the Bethlehem Township
         Case 5:21-cv-00846-EGS Document 1 Filed 02/24/21 Page 10 of 14




Police Department wherein Gio admitted to the above sexual assaults and incidents.

   22. As a direct and proximate result of the intentional, reckless and wanton conduct of the

Defendant, as more fully set forth in the Counts below, P.B. suffered harm, including:

       a. Sexual assaults, with its attendant physical and mental signs, symptoms and sequelae;

       b. Anxiety;

       c. Fear and fright;

       d. Mental anguish;

       e. Post-traumatic stress disorder, with its attendant physical and mental signs, symptoms

           and sequelae;

       f. Past and future physical pain and suffering;

       g. Past and future mental pain and suffering;

       h. Past and future loss of life’s pleasures;

       i. Past and future humiliation;

       j. Past and future embarrassment and disfigurement;

       k. Past and future lost earnings and lost earning capacity;

       l. Past and future medical expense;

       m. Past and future noneconomic loss, and

       n. Such other ills and injuries set forth in the medical records and which will be set

           forth, and more fully described, as this lawsuit continues.

                                 COUNT I – CIVIL RIGHTS

   23. The preceding paragraphs and allegations stated above are incorporated by reference as

though fully set forth herein.

   24. Defendant, Bethlehem Area School District, is a municipal entity that is subject to suit
            Case 5:21-cv-00846-EGS Document 1 Filed 02/24/21 Page 11 of 14




pursuant to 42 U.S.C. §1983.

    25. Defendant, Bethlehem Area School District’s, constitutional torts are not governed or

limited in any way by 42 Pa. C.S. §8541, et seq. or 42 Pa. C.S. §8521, et seq.

    26. Defendant, Bethlehem Area School District, violated P.B.’s substantive due process right

to bodily integrity, which is secured by the Fourteenth Amendment to the Constitution of the

United States.

    27. At all times material hereto, Defendant, Bethlehem Area School District, is considered

“persons” within the meaning of 42 U.S.C. §1983.

    28. At all times material hereto, Defendant, Bethlehem Area School District, acted under the

color of state law by and through their agents, ostensible agents and/or employees.

    29. The specific harm to which Defendant, Bethlehem Area School District, exposed P.B.

was foreseeable and direct in that they were aware of the prior bullying and that allowing the two

children on the bus would result in harm to those pupils, including but not limited to sexual

assaults.

    30. The Defendant’s placing Gio and P.B. on the bus created a degree of culpability that

shocks the conscience because they were on notice of the danger created by the assailant.

    31. The Defendant acted in willful disregard to the safety of P.B. when it permitted Gio to

sexually assault P.B. on numerous occasions by inappropriately touching him.

    32. Defendant, Bethlehem Area School District, created a custodial relationship by placing

P.B. on a moving bus.

    33. Defendant, Bethlehem Area School District’s, self-described commitment to create a

safe, positive environment for all students formed a relationship such that P.B. was a foreseeable

victim of Defendant, Bethlehem Area School District.
         Case 5:21-cv-00846-EGS Document 1 Filed 02/24/21 Page 12 of 14




    34. By willfully allowing Gio and P.B. to be on a bus at the same time and not providing any

supervision, Defendant affirmatively used its authority over P.B. in a way that created danger to

P.B.

    35. By willfully allowing Gio and P.B. to be on a bus at the same time and not providing any

supervision, Defendant affirmatively used its authority over P.B. in a way that rendered P.B.

substantially more vulnerable to danger than had the Defendant not acted at all, by not placing

P.B. on the bus.

    36. By willfully allowing Gio and P.B. to be on a bus at the same time and not providing any

supervision, Defendant affirmatively used its authority over P.B. in a way that increased P.B.’s

risk of harm.

    37. Defendant, Bethlehem Area School District’s, acts constitute a “state-created danger,”

rendering them liable to P.B. for violation of his civil rights.

    38. Despite their awareness of the risk of sexual assault, policymakers within Defendant,

Bethlehem Area School District, either deliberately chose not to train their employees regarding

policies for supervising persons on the bus, or acquiesced in a longstanding practice or custom of

inaction in this regard.

    39. The constitutional rights violated by Defendant, Bethlehem Area School District,

consisted of liberty, privacy and bodily integrity.

    40. Defendant, Bethlehem Area School District, acted intentionally or with deliberate

indifference to the rights of P.B.

    41. As a direct result of the actions of the Defendant as set forth above, P.B. was caused to

suffer the injuries as set forth above.

    WHEREFORE, Plaintiffs demand judgment against Defendant, Bethlehem Area School
         Case 5:21-cv-00846-EGS Document 1 Filed 02/24/21 Page 13 of 14




District, and compensatory damages, together with attorney fees and costs, and pre-and-post

judgment interest. Plaintiffs hereby certify pursuant to Local Civil Rule 53.2(3) that the value of

Plaintiffs’ claim in in excess of $150,000.00 exclusive of interest and costs, and that Plaintiffs’

claim alleges a violation of rights secured by the U.S. Constitution.

                                      CLAIM FOR RELIEF

       WHEREFORE, Plaintiffs request that judgment be entered against Defendant for

damages to be determined at trial and for all other relief as the Court deems just and equitable.

                                         JURY DEMAND

       Plaintiffs hereby demand a trial by jury as to all issues.


                                               SHAFFER & GAIER, LLC



                                               BY:______________________________________
                                                     MICHAEL D. SHAFFER, ESQUIRE
                                                     Identification No. 60191
                                                     1628 JFK Blvd., Ste. 400
                                                     Philadelphia, Pa 19103
                                                     215-751-0100
                                                     mshaffer@shaffergaier.com
                                                     Attorney for Plaintiffs

Date:____________________
Case 5:21-cv-00846-EGS Document 1 Filed 02/24/21 Page 14 of 14
